 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11    VICKY ANN AGUAYO,                                   Case No. 1:18-cv-01130-EPG

12                           Plaintiff,                   ORDER RE: NOTICE OF VOLUNTARY
                                                          DISMISSAL WITH PREJUDICE
13    v.

14                                                        (ECF Nos. 8, 9)
      NANCY A. BERRYHILL, ACTING
15    COMMISSIONER OF SOCIAL SECURITY,

16                           Defendant.

17

18         On October 2, 2018, Plaintiff Vicky Ann Aguayo filed a notice of voluntary dismissal with

19    prejudice of this action. (ECF Nos. 8, 9.) Defendant has not filed an answer or a motion for

20    summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed in

21    its entirety with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

22    688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     October 3, 2018                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
